           Case 1:19-bk-10542-MT        Doc 43 Filed 04/24/19 Entered 04/24/19 16:03:27      Desc
                                         Main Document    Page 1 of 17


           1 DAVID SEROR – Bar No. 67488
             JESSICA L. BAGDANOV – Bar No. 281020
           2 BRUTZKUS GUBNER
             21650 Oxnard Street, Suite 500
           3 Woodland Hills, CA 91367
             Telephone: (818) 827-9000
           4 Facsimile: (818) 827-9099
             Email:      dseror@bg.law
           5             jbagdanov@bg.law

           6 Attorneys for Creditor Nancy Zamora,
             Chapter 7 Trustee for Real Estate Short Sales, Inc.
           7

           8                            UNITED STATES BANKRUPTCY COURT
           9                             CENTRAL DISTRICT OF CALIFORNIA
          10                               SAN FERNANDO VALLEY DIVISION
          11   In re                                           Case No. 1:19-bk-10542-MT
          12   JULIO C. MOLICA and                             Chapter 13
               NANCY A. CUEVA,
          13
                                                               DECLARATION OF NANCY ZAMORA IN
                                      Debtors.                 RESPONSE TO EX-PARTE MOTION FILED
          14
                                                               BY NANCY CUEVA [DOC. #42]
          15

          16
                                                               No Hearing Set or Requested
          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28


                                                               1
2109806
           Case 1:19-bk-10542-MT         Doc 43 Filed 04/24/19 Entered 04/24/19 16:03:27               Desc
                                          Main Document    Page 2 of 17


           1          I, Nancy Zamora, declare:
           2          1.      I am the duly appointed and acting chapter 7 Trustee (“Trustee”) for the related
           3 bankruptcy estate of In re Real Estate Short Sales, Inc. (Bankr. Case No. 1:16-bk-11387-GM), and

           4 am a creditor of this chapter 13 case filed by Debtors Julio Molica and Nancy Cueva (“Debtors”). I

           5 have personal knowledge of the facts contained in this declaration, and if called as a witness, I would

           6 and could competently testify thereto under oath.

           7          2.      I make this declaration in opposition to the “Ex Parte Motion to Oppose and Refrain
           8 Chapter 7 Trustee Nancy Zamora, Trustee of Real Estate Short Sales, Inc., Case No. 16-11387-MG,

           9 to Remove and Sale Debtor’s Julio C. Molica and Nancy A. Cueva’s Personal Property, Scheduled

          10 for 4/24/19, Removal and 4/29/19 Sale Date” [sic] [Doc. #42] (the “Ex Parte Motion”).

          11          3.      On May 6, 2016, these Debtors filed a voluntary petition for relief under chapter 11
          12 of the Bankruptcy Code on behalf of their wholly owned corporation, Real Estate Short Sales, Inc.

          13 (“RESS”). The RESS bankruptcy case was converted to one under chapter 7 on September 19,

          14 2017, and I was appointed as Trustee, in which capacity I continue to serve.

          15          4.      As previously explained to this Court in connection with the Debtor’s motion to
          16 impose the automatic stay in this case, I have had extreme difficulty administering the RESS

          17 bankruptcy case due to the Debtors’ persistent interference and attempts to cloud title to property of

          18 the RESS estate. I spent the better part of 6 months attempting to sell real property located at 10351

          19 Oklahoma Avenue, Chatsworth, California 91311 (the “Chatsworth Property”). Title to the

          20 Chatsworth Property was held in RESS’ name, and the Debtors resided in the Chatsworth Property

          21 for many years, failing to make mortgage payments. Ultimately, I obtained Court approval to sell

          22 the Chatsworth Property via short sale. The Sale Order was entered December 4, 2018 and required

          23 the Debtors to vacate the Chatsworth Property by December 17, 2018.

          24          5.      The Sale Order is on appeal, however on December 19, 2018, the Court entered an
          25 Order Denying Motion for Stay Pending Appeal, which I submitted to this Court as Exhibit A to the

          26 Statement of Position re Debtors’ Motion for Order Imposing a Stay [Doc. #30]. Accordingly, the

          27 Debtors’ obligation to timely vacate the Chatsworth Property was never stayed.

          28


                                                                 2
2109806
           Case 1:19-bk-10542-MT         Doc 43 Filed 04/24/19 Entered 04/24/19 16:03:27              Desc
                                          Main Document    Page 3 of 17


           1          6.     The Debtors did not vacate the Chatsworth Property, and I was forced to engage the
           2 U.S. Marshal to physically remove them. Once the Debtors were removed from the Chatsworth

           3 Property, the Debtors left almost all of their personal property—decades worth of personal effects

           4 and records—at the Chatsworth Property. The RESS estate has actually paid over $10,000 to insure

           5 and store the Debtors’ personal effects.

           6          7.     On or about January 29, 2019, escrow closed on the Chatsworth Property. On or
           7 about January 30, 2019 I paid Excalibur Moving and Storage (“Excalibur”) $7,000 to remove and

           8 store all personal property and belongings from the Chatsworth Property (and had received Court

           9 approval to do so).

          10          8.     Cueva and Molica were present during the moving process, which occurred between
          11 January 30 and February 1, 2019. They took some of their personal belongings with them, but the

          12 vast majority of their belongings—one and one-half large moving trucks-worth of property (3,100

          13 cubic feet)—remain in storage. Certainly, if the Debtors had critical medical equipment as Ms.

          14 Cueva claims in her declaration, they could have taken it with them at that time.

          15          9.     On January 30, 2019, I caused to be served on Cueva and Molica two Notices to
          16 Former Occupants, advising them that if they did not retrieve their belongings from storage on or

          17 before February 14, 2019, I would be permitted to dispose of the property in accordance with

          18 California law. True and correct copies of the Notices to Former Occupants, with proofs of service,

          19 are attached hereto as Exhibits 1 and 2, respectively.

          20          10.    On February 26, 2019, after numerous attempts to reach Cueva and Molica regarding
          21 the stored personal property, my counsel sent a final notice to Daniel McCarthy, Esq. and Cueva via

          22 email on which I was copied, notifying them that I intended to destroy all personal property left in

          23 storage on February 28, 2019 unless the storage facility was cleared out before then. I chose the date

          24 of February 28, 2019 because on March 1, 2019, I was to incur an additional month’s storage fee if

          25 the property remains in storage as of that date.

          26          11.    On February 27, 2019, my real estate broker, Behnaz Tavakoli, and my counsel
          27 received correspondence from Cueva indicating she wished to take over the contract with Excalibur.

          28


                                                                3
2109806
           Case 1:19-bk-10542-MT         Doc 43 Filed 04/24/19 Entered 04/24/19 16:03:27                 Desc
                                          Main Document    Page 4 of 17


           1          12.     However, on February 28, 2019 at 12:23 p.m., I received an email from Excalibur
           2 that Cueva will not pay for go-forward storage costs for her personal property, and that Excalibur no

           3 longer wished to store the property regardless of who is obligated under the contract. It is not true

           4 that I “refused to give consent for debtors to move out their property” as Ms. Cueva states under

           5 penalty of perjury in her declaration.

           6          13.     After receiving the email from Excalibur, I contacted multiple auctioneers to
           7 potentially sell the personal property to offset the estate’s costs incurred in storing it. I have engaged

           8 Orrill’s Auction in Sylmar, California to conduct a public sale of the personal property.

           9          14.     On April 1, 2019, I received an email from Edgar at Excalibur confirming that Ms.
          10 Cueva has not contacted Excalibur to take possession of the Debtors’ personal property. A true and

          11 correct copy of this email is attached as Exhibit 3, and as shown therein, I forwarded the email to

          12 Matthew Resnick, counsel of record for the Debtors. My email to Mr. Resnick informed him that I

          13 intended to proceed with auction of the personal property in order to recoup storage costs, if

          14 possible.

          15          15.     I have paid Excalibur approximately $5,272 for costs of storage of the Debtors’
          16 personal property and the cost to move the items to the auction facility in Sylmar, California. These

          17 storage costs are in addition to the $7,000 I paid Excalibur in January to remove the property from

          18 the Chatsworth Property.

          19          16.     On or about April 18, 2019, I notified Mr. Resnick via email of the scheduled auction
          20 to take place on April 29, 2019.

          21          17.     As the Court has already ordered, there is no automatic stay in effect in this
          22 bankruptcy case as to any property. The Debtors filed a motion to impose a stay as to their vehicles,

          23 which was denied [Doc. #32].

          24          18.     The notice provided has been proper, and the Debtors cite no legal authority in the Ex
          25 Parte Motion for this Court to stay or otherwise prevent the auction from taking place. The Debtors

          26 have caused extreme delay and hardship on the RESS estate, forcing me to store their personal

          27 property—property they insist is valuable and important to them, yet they have done nothing to

          28 retake possession of it and instead expect me to continue storing it for them. Ms. Cueva claims in


                                                                  4
2109806
Case 1:19-bk-10542-MT   Doc 43 Filed 04/24/19 Entered 04/24/19 16:03:27   Desc
                         Main Document    Page 5 of 17
Case 1:19-bk-10542-MT   Doc 43 Filed 04/24/19 Entered 04/24/19 16:03:27   Desc
                         Main Document    Page 6 of 17




                             EXHIBIT 1                                    006
Case 1:19-bk-10542-MT   Doc 43 Filed 04/24/19 Entered 04/24/19 16:03:27   Desc
                         Main Document    Page 7 of 17




                                                                          007
Case 1:19-bk-10542-MT   Doc 43 Filed 04/24/19 Entered 04/24/19 16:03:27   Desc
                         Main Document    Page 8 of 17




                                                                          008
Case 1:19-bk-10542-MT   Doc 43 Filed 04/24/19 Entered 04/24/19 16:03:27   Desc
                         Main Document    Page 9 of 17




                                                                          009
Case 1:19-bk-10542-MT   Doc 43 Filed 04/24/19 Entered 04/24/19 16:03:27   Desc
                        Main Document    Page 10 of 17




                                                                          010
Case 1:19-bk-10542-MT   Doc 43 Filed 04/24/19 Entered 04/24/19 16:03:27   Desc
                        Main Document    Page 11 of 17




                             EXHIBIT 2                                    011
Case 1:19-bk-10542-MT   Doc 43 Filed 04/24/19 Entered 04/24/19 16:03:27   Desc
                        Main Document    Page 12 of 17




                                                                          012
Case 1:19-bk-10542-MT   Doc 43 Filed 04/24/19 Entered 04/24/19 16:03:27   Desc
                        Main Document    Page 13 of 17




                                                                          013
Case 1:19-bk-10542-MT   Doc 43 Filed 04/24/19 Entered 04/24/19 16:03:27   Desc
                        Main Document    Page 14 of 17




                                                                          014
Case 1:19-bk-10542-MT   Doc 43 Filed 04/24/19 Entered 04/24/19 16:03:27   Desc
                        Main Document    Page 15 of 17




                                                                          015
Case 1:19-bk-10542-MT               Doc 43 Filed 04/24/19 Entered 04/24/19 16:03:27           Desc
                                    Main Document    Page 16 of 17

 From:            zamora3@aol.com
 To:              matt@rhmfirm.com
 Cc:              Jessica Bagdanov
 Subject:         Fwd: Real Estate Short Sales, Inc.--storage of personal property
 Date:            Monday, April 01, 2019 1:56:46 PM


Matt:

Below is the email exchange I had with Edgar or Excalibur where the personal
property is being stored.  As you will see from his response, he has not been
contacted by Nancy Cueva.

Pursuant to the Bankruptcy Court orders that I have, and the statutory notices that
were provided, as chapter 7 Trustee of Real Estate Short Sales, Inc., I am proceeding
with the sale of the personal property to satisfy the storage costs incurred by the
chapter 7 Estate.

Nancy Zamora
Chapter 7 Trustee


-----Original Message-----
From: excalibur van lines <excaliburvanlines@gmail.com>
To: zamora3 <zamora3@aol.com>
Sent: Mon, Apr 1, 2019 1:46 pm
Subject: Re: Real Estate Short Sales, Inc.--storage of personal property

No, she has not contacted me at all. 

-Edgar

On Mon, Apr 1, 2019 at 1:45 PM <zamora3@aol.com> wrote:
  Edgar:

  Has Nancy Cueva contacted you recently about moving her personal property out of storage?

  Nancy Zamora
  Chapter 7 Trustee




                                               EXHIBIT 3                                      016
        Case 1:19-bk-10542-MT                      Doc 43 Filed 04/24/19 Entered 04/24/19 16:03:27                                     Desc
                                                   Main Document    Page 17 of 17



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
21650 Oxnard Street, Suite 500, Woodland Hills, CA 91367.

A true and correct copy of the foregoing document entitled (specify): DECLARATION OF NANCY ZAMORA IN
RESPONSE TO EX-PARTE MOTION FILED BY NANCY CUEVA [DOC. #42] will be served or was served (a) on the
judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On April 24,
2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

 Jessica L Bagdanov jbagdanov@bg.law, ecf@bg.law
 Austin P Nagel melissa@apnagellaw.com
 Matthew D. Resnik matt@rhmfirm.com, ResnikMR81240@notify.bestcase.com; roksana@rhmfirm.com;
  rosario@rhmfirm.com; janita@rhmfirm.com; susie@rhmfirm.com; max@rhmfirm.com; priscilla@rhmfirm.com;
  pardis@rhmfirm.com; russ@rhmfirm.com;rebeca@rhmfirm.com
 Elizabeth (SV) F Rojas (TR) cacb_ecf_sv@ch13wla.com
 Valerie Smith claims@recoverycorp.com
 United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On ___________, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on April 24, 2019, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

VIA PERSONAL DELIVERY

Honorable Maureen A. Tighe
United States Bankruptcy Court
Central District of California
21041 Burbank Boulevard, Suite 324 / Courtroom 302
Woodland Hills, CA 91367

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 April 24, 2019                              MELA ZEPEDA                                /s/ Mela Zepeda
 Date                                        Printed Name                               Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
